DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.        In an amendment dated, December 20, 2021, claims 1, 7, and 8 are amended and claim 6 is canceled and claims 19, 20 are newly added. Currently claims 1-5 and 7-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.        Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1 line 2-3 recites pressure receiving portion receives pressure from part of a human body (i.e. receives an input from user) ; line 8-9 recites pressure receiving portion is present in a portion which is not a portion of an input device for receiving an input from a user. The two claim limitations seams to contradict each other. The first 
Furthermore, claim 1 recites “a portion which is not a portion of an input device” . It is unclear what part of stimulus transmission device is referred to as said “portion”. Therefore, for examination purpose and as best understood the office is interpreting said “portion” as being part of stimulus transmission device that is not used to determine sensed/received input from the user (i.e. housing). 
   
Response to Arguments
4.        Applicant's arguments filed December 20, 2021, have been fully considered but they are not persuasive. 
         In the remarks filed on December 20, 2021 applicant argues prior art of record fails to disclose newly added claim limitation of independent claim 1 which used to be dependent claim 6. The office respectfully dosages. As discussed in the previous interview and reiterated here again ; prior art of record Fig 1-2 discloses portion of the input device (i.e. top surface) that is used to receive an input from the user but said portion (i.e. glass surface) is not part of the presser sensor. Thus, said glass is separate from sensing portion. Therefore, the pressure receiving portion (i.e. glass/top surface) is . 

Claim Rejections - 35 USC § 102
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.        Claim(s) 1, 2, 4, 7-12, 14, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Suzuki Hiroyuki (WO 2017/082386).

As in claim 1, Suzuki Hiroyuki discloses a stimulus transmission device (Fig 1-3 and Par 0014) comprising: 
a pressure receiving portion which comes into contact with a contact part which is part of a human body (Fig1-2 item surface above 2A) discloses surface above the touch surface, and receives pressure from the contact part; (Fig 2-3 and Par 0015, 0020) discloses pressure receiving portion (i.e. touch surface 2) which comes into contact with a contact part (i.e. finger M2) as input pressure is applied;  
an actuator (4) which drives the pressure receiving portion; (Fig 1 item 4 and Par 0021)
and a supporting portion which is part of a housing (Fig 1), and supports the actuator in a state in which the actuator is movable, wherein the actuator and the supporting portion do not move in conjunction with each other. (Fig 1 and Par 0020-0022) discloses the supporting portion (i.e. bottom of the housing 3) that supports the actuator (4) in a state that allows said actuator to move wherein the actuator and the supporting portion do not move in conjunction with each other.
and wherein the pressure receiving portion is present in a portion which is not a portion of an input device for receiving an input from a user. (Fig 1) discloses pressure receiving portion (top portion of  touch input 2) that is disposed on top and used by the user to apply input via said portion (i.e. pressure receiving portion) that is not portion of the input part (i.e. sensing part). 

As in claim 2, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, wherein the actuator performs any of or two or more of a movement in a front and rear direction, a movement in a left and right direction, a revolution movement, a rotation movement, and a movement in an up and down direction with respect to the supporting portion. (Par 20 and Fig 2-3) discloses a movement in an up and down direction with respect to the supporting portion.

As in claim 4, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, further comprising: an elastic member which is provided below or horizontally to the actuator, and connects the supporting portion and the actuator. (Fig 1 item 6) discloses elastic member provided below the actuator and connects the supporting portion and the actuator

As in claim 7, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, wherein the pressure receiving portion is present in a portion other than a portion where pressure is maximized in a state in which a user holds the stimulus transmission device without manipulating the stimulus transmission device. (Fig 2-3) discloses pressure receiving portion (i.e. surface above 2A) is present not in a portion of an input device (2A) but in a portion other than a 

As in claim 8, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, wherein the pressure receiving portion is present in a portion where pressure is maximized in a state in which a user holds the stimulus transmission device without manipulating the stimulus transmission device. (Fig 2-3) discloses pressure receiving portion (i.e. surface above 2A) that is not part of an input device (e.g. cover glass). In other words, the top portion of said device (i.e. surface above 2A over glass) that receive and input (i.e. pressure receiving portion) is not the portion where pressure is maximized (i.e. sensed) in a state in which a user holds the stimulus transmission device without manipulating the stimulus transmission device (see fig 2-3 where the user can hold side device from lower portion without activating the top portion).

As in claim 9, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, wherein the pressure receiving portion is present in an input device. (Fig 1 item 2)

As in claim 10, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, wherein the pressure receiving portion and the actuator move integrally with each other, and an angle of the pressure receiving portion relative to the supporting portion changes. (Fig 2-3 and Par 0020-0021) discloses pressure receiving portion and the actuator move integrally with each other

As in claim 11, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, wherein the pressure receiving portion and the actuator move integrally with each other, and -4-Application No.: 16/616927 Filing Date: November 25, 2019the pressure receiving portion moves while being maintained parallel to the supporting portion. (Fig 2-3 and Par 0020-0021) discloses pressure receiving portion and the actuator move integrally with each other, while being parallel with support portion (bottom 3).

As in claim 12, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, further comprising: at least two or more coupling means which connect the pressure receiving portion or the actuator, and the supporting portion (Fig 2 item 7) use of coupling means (screw) which connect the pressure receiving portion (2) or the actuator (4), and the supporting portion (bottom 3)

As in claim 14, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 11, further comprising: a movement control rod which is provided in a portion of the actuator which faces the supporting portion; and a movement control frame which is provided in the supporting portion, and controls movement of the movement control rod 

As in claim 15, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, further comprising: a sensor.  (Fig 1 item 2) discloses input sensor.

As in claim 17, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, wherein the stimulus transmission device is a haptic information presentation system. (Fig 2-3 and Par 0023-0024) discloses said device provide the user tactile feedback.
As in claim 19, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, comprising a holding portion configured for a human to hold the stimulus transmission device, wherein the pressure receiving portion is present in the holding portion. (Fig 1-2) discloses a holding portion (i.e. housing)  configured for a human to hold the stimulus transmission device, and said the pressure receiving portion is present within the housing 

Claim Rejections - 35 USC § 103

8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 

9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.        Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Hiroyuki (WO 2017/082386).

As in claim 13, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, further comprising: (Fig 2) discloses the connection of pressure receiving portion or the actuator, and the supporting portion wherein the pressure receiving portion moves up and down ridding on the projection (3A1) via a movement control connector (5) surrounding said projection and receiving resistance from elastic body (6). But fails to explicitly disclose a bearing part which connects the pressure receiving portion or the actuator, and the supporting portion. However, it would have been obvious and well known to an ordinary skill person in the art at the time of the filing to add bearing part between projection part (3A1) and movement control connector (5) that connect pressure receiving portion or the actuator, and the supporting portion in order to have smoother/better movement of pressure receiving portion by reducing friction via the use of bearing. Therefore, it would have been obvious to an ordinary skill person in 

As in claim 18, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 12, further comprising: (Fig 2) discloses the connection of pressure receiving portion or the actuator, and the supporting portion wherein the pressure receiving portion moves up and down ridding on the projection (3A1) via a movement control connector (5) surrounding said projection and receiving resistance from elastic body (6). But fails to explicitly disclose a bearing part which connects the pressure receiving portion or the actuator, and the supporting portion. However, it would have been obvious and well known to an ordinary skill person in the art at the time of the filing to add bearing part between projection part (3A1) and movement control connector (5) that connect pressure receiving portion or the actuator, and the supporting portion in order to have smoother/better movement of pressure receiving portion by reducing friction via the use of bearing. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to incorporate bearing part in order to have smoother/better movement of pressure receiving portion by reducing friction via the use of bearing.

11.        Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Hiroyuki (WO 2017/082386) in view of Olien (PG Pub NO 2010/0149111).

As in claim 3, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, further comprising: a shaft part (Fig 2) discloses a shaft part below the actuator 4; But fails to disclose a shaft part having a gimbal structure which is provided below the actuator; and a bearing which is provided in the supporting portion, and receives the shaft part having the gimbal structure. However, Olien (Fig 1-3) discloses a shaft part (103) having a gimbal structure (hinge 111) which is provided below the actuator wherein the shaft part having the gimbal structure attached to supporting portion. But is silent regarding bearing which is provided in the supporting portion; however, it would have been obvious and well known in the art to have bearing used within moving parts of said device (i.e. support portion connected to shaft (103)) in order to allow smoother/better movement of pressure receiving portion by reducing friction via the use of bearing. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to incorporate bearing part in order to have smoother/better movement of pressure receiving portion by reducing friction via the use of bearing.

As in claim 5, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, further comprising: a shaft part (Fig 2) discloses a shaft part below the actuator 4; But fails to disclose a support shaft which is provided below the actuator, supports the actuator, and has a lower part in contact with a bearing present in the supporting portion, wherein -3-Application No.: 16/616927 Filing Date: November 25, 2019 the lower part of the support shaft has a curved surface portion in a portion in contact with the bearing. However, Olien (Fig 1-3) discloses a support shaft part (103) provided below the actuator, supports the actuator (105), and has a lower bearing; however, it would have been obvious and well known in the art to have bearing used within moving parts of said device (i.e. support portion connected to shaft (103)) in order to allow smoother/better movement of pressure receiving portion by reducing friction via the use of bearing. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to incorporate bearing part in order to have smoother/better movement of pressure receiving portion by reducing friction via the use of bearing.

12.        Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Hiroyuki (WO 2017/082386) in view of Orr et al. (PG Pub NO 2010/0194692).

As in claim 16, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, further comprising: (Fig 1 and Par 0013) discloses touch display electronic device (i.e. smart phone, tablet etc.) that would obviously would have computer program; but fails to explicitly disclose one or both of an artificial intelligence part and a machine learning part. However, Orr et al (Par 0067) discloses electronic device used to detect force wherein machine learning mode which monitors the device user's input and determine an average value of the user's input force during an input. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Suzuki Hiroyuki with the teaching of Orr et al wherein an artificial intelligence part and a .
13.        Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Hiroyuki (WO 2017/082386) in view of Ootori et al (Pat NO 6,468,158)
As in claim 20, Suzuki Hiroyuki discloses the stimulus transmission device according to claim 1, wherein the input device is a button.(Fig 1-2 and Par 0013) discloses touch display electronic device (i.e. smart phone, tablet, touch pad etc.) that can be used as an input button. But fails to explicitly disclose said input device as being a button. However, Ootori et al (Fig 4-7, 11-20) discloses stimulus transmission device having pressure receiving portion (48/73) receives pressure from the user, actuator ; and a supporting portion which is part of a housing, wherein the input device is a button. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify the stimulus transmission device of Suzuki Hiroyuki with the teaching of Ootori et al such that said input device component to be formed within an input button to yield same predictable result (i.e. perform an input using stimulus transmission device comprising pressure receiving portion, actuator, supporting portion disposed within a housing)

Conclusion

14.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 








/BENYAM KETEMA/Primary Examiner, Art Unit 2626 
           02/28/2021